DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 11 are objected to because of the following informalities: “c) to f) are performed for each of the audio/video recordings, step g) storing…” as recited in the claims should be “c) to f) are performed for each of the audio/video recordings, and step g) storing…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.        Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al US PGPUB 2019/0130628 A1 (“Cao”) in view of Chaudhuri et al US PGPUB 2020/0117887 A1 (“Chaudhuri”)
       Per Claim 1, Cao discloses a method for voice commands recognition, the method comprising the steps of: 
             a) obtaining an audio/video recording of a user issuing vocal commands (para. [0052]; para. [0056]; “the video module 304 receives audio data and video data at a client device (e.g., client device 102 of FIG. 1). For example, the client device 102 may record or otherwise capture a video comprising an audio component and a video component…”, para. [0061]); 
             b) extracting video features from the audio/video recording (“The Facial Animation System receives video data and tracks 2D facial landmarks depicted in the video data…, para. [0020]; the video module 304 determines locations of a set of facial landmarks based on the video component of the video data…”, para. [0064]),
              the video features extraction including the sub-steps of: 
             c) creating a 3D model of facial movements of the user from the video portion of the audio/video recording (“Based on the tracked 2D landmarks, the Facial Animation System reconstructs a 3D face model and then tracks movements of the 3D face model”, para. [0020]; para. [0059]); 
           d) extracting a mouth area of the user from the 3D model (fig. 5; “the Facial Animation System reconstructs a 3D face model and then tracks movements of the 3D face model”, para. [0020]); neural
           e) isolating mouth movements of the mouth area (fig. 5; “the Facial Animation System reconstructs a 3D face model and then tracks movements of the 3D face model”, para. [0020]; para. [0058]);
           f) extracting lip coordinates from the mouth movements (“the Facial Animation System reconstructs a 3D face model and then tracks movements of the 3D face model”, para. [0020]; “the tracked facial landmarks 502 and 508 comprises a set of points, wherein each point corresponds to a facial landmark …”, para. [0057]; “tracks the facial landmarks 502 and 508, wherein the facial landmarks 502 and 508 correspond to the semantic facial features of a human face, such as the contour of eyes, lips…”, para. [0058]); 
           h) extracting audio features from the audio/video recording (“the speech features are obtained by passing framed raw audio signals through a Mel frequency scaled filter bank…”, para. [0053]), 
           the video features extraction including the sub-steps of: 
           i) extracting mel-frequency cepstral coefficients from the audio portion of the audio/video recording (“the speech features are obtained by passing framed raw audio signals through a Mel frequency scaled filter bank…”, para. [0053]); 
          k) applying a speech-to-text engine to the audio portion of the audio/video recording (para. [0061]; “the speech recognition module 302 determines a phone sequence of the audio data…”. para. [0062]) and             
           Cao does not explicitly disclose g) storing the lip coordinates in a first matrix , storing the resulting syllables in a text file, j) storing mel-frequency cepstral coefficients in a second matrix, l) identifying the vocal commands of the user based on the first matrix, the second matrix and the text file
            However, these features are taught by Chaudhuri:
            g) storing the lip coordinates in a first matrix (“The system may, optionally, crop images depicting (at least) the mouth of the target person from the video frames and process the cropped images using an image embedding neural network…”, para. [0026]; para. [0033]; para. [0036], representation of mouth as including lip features);             
             j) storing mel-frequency cepstral coefficients in a second matrix (“The system processes the audio data using an audio embedding neural network…”, para. [0026]; para. [0036]-[0037]);
            storing the resulting syllables in a text file (para. [0033]; “The audio corresponding to these portions of the video may be transcribed…”, para. [0054], transcript as including syllables);
            l) identifying the vocal commands of the user based on the first matrix, the second matrix and the text file (fig. 1; “The speaking classification data generated by the speaking classification system 100 by processing the video can define the portions of the video during which each person depicted in the video is speaking. The audio corresponding to these portions of the video may be transcribed (e.g., by a speech recognition system)…”, para. [0054], transcription as identifying commands in voice) 
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Chaudhuri with the method of Cao in arriving at “g) storing the lip coordinates in a first matrix , storing the resulting syllables in a text file, j) storing mel-frequency cepstral coefficients in a second matrix, and l) identifying the vocal commands of the user based on the first matrix, the second matrix and the text file”, because such combination would have resulted in obtaining results that can be translated and verbalized in a different language (Chaudhuri, para. [0054])
         Per Claim 8, Cao discloses system for voice commands recognition, the system comprising: 
             a video camera and a microphone for producing an audio/video recording of a user issuing vocal commands (For example, the client device 102 may record or otherwise capture a video comprising an audio component and a video component…”, para. [0061]; para. [0084]);  
            at least one processor operatively connected to the video camera and the microphone, the at least one processor having an associated memory having stored therein processor executable code that when executed by the at least one processor performs the steps of: a) obtain the audio/video recording from the video camera and the microphone (fig. 3; para. [0052]; para. [0056]; “the video module 304 receives audio data and video data at a client device (e.g., client device 102 of FIG. 1). For example, the client device 102 may record or otherwise capture a video comprising an audio component and a video component…”, para. [0061]);
           b) extract video features from the audio/video recording (para. [0061]), the video features extraction including the sub-steps of: 
           c) create a 3D model of facial movements of the user from the video portion of the audio/video recording (“Based on the tracked 2D landmarks, the Facial Animation System reconstructs a 3D face model and then tracks movements of the 3D face model”, para. [0020]; para. [0059]);  
          d) extract a mouth area of the user from the 3D model (fig. 5; “the Facial Animation System reconstructs a 3D face model and then tracks movements of the 3D face model”, para. [0020]; para. [0097]);
          e) isolate mouth movements of the mouth area (fig. 5; “the Facial Animation System reconstructs a 3D face model and then tracks movements of the 3D face model”, para. [0020]; para. [0058]);
           f) extract lip coordinates from the mouth movements (“the Facial Animation System reconstructs a 3D face model and then tracks movements of the 3D face model”, para. [0020]; “the tracked facial landmarks 502 and 508 comprises a set of points, wherein each point corresponds to a facial landmark …”, para. [0057]; “tracks the facial landmarks 502 and 508, wherein the facial landmarks 502 and 508 correspond to the semantic facial features of a human face, such as the contour of eyes, lips…”, para. [0058]);
          h) extract audio features from the audio/video recording (“the speech features are obtained by passing framed raw audio signals through a Mel frequency scaled filter bank…”, para. [0053]), 
           the video features extraction including the sub-steps of:
          i) extract mel-frequency cepstral coefficients from the audio portion of the audio/video recording (“the speech features are obtained by passing framed raw audio signals through a Mel frequency scaled filter bank…”, para. [0053]);            
        k) apply a speech-to-text engine to the audio portion of the audio/video recording (para. [0061]; “the speech recognition module 302 determines a phone sequence of the audio data…”. para. [0062]) 
            Cao does not explicitly disclose g) store in the associated memory the lip coordinates in a first matrix, store in the associated memory the resulting syllables in a text file, j) store in the associated memory mel-frequency cepstral coefficients in a second matrix or l) identify the vocal commands of the user based on the first matrix, the second matrix and the text file
            However, these features are taught by Chaudhuri:
            g) store in the associated memory the lip coordinates in a first matrix (“The system may, optionally, crop images depicting (at least) the mouth of the target person from the video frames and process the cropped images using an image embedding neural network…”, para. [0026]; para. [0033]; para. [0036], representation of mouth as including lip features); 
             j) store in the associated memory mel-frequency cepstral coefficients in a second matrix (“The system processes the audio data using an audio embedding neural network…”, para. [0026]; para. [0036]-[0037]);
            and store in the associated memory the resulting syllables in a text file (para. [0033]; “The audio corresponding to these portions of the video may be transcribed…”, para. [0054], transcript as including syllables);        
            l) identify the vocal commands of the user based on the first matrix, the second matrix and the text file (fig. 1; “The speaking classification data generated by the speaking classification system 100 by processing the video can define the portions of the video during which each person depicted in the video is speaking. The audio corresponding to these portions of the video may be transcribed (e.g., by a speech recognition system)…”, para. [0054], transcription as identifying commands in voice) 
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Chaudhuri with the method of Cao in arriving at “g) store in the associated memory the lip coordinates in a first matrix, store in the associated memory the resulting syllables in a text file, j) store in the associated memory mel-frequency cepstral coefficients in a second matrix and l) identify the vocal commands of the user based on the first matrix, the second matrix and the text file”, because such combination would have resulted in obtaining results that can be translated and verbalized in a different language (Chaudhuri, para. [0054])

2.      Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Chaudhuri as applied to claims 1 and 8 above, and further in view of view of Yasui et al “Multimodal Speech Recognition Using Mouth Images from Depth Camera” (“Yasui”)
           Per Claim 2, Cao in view of Chaudhuri discloses a method for voice commands recognition according to claim 1, 
                Cao in view of Chaudhuri does not explicitly disclose wherein sub-steps c) to f) and step I) are performed by a neural network
                However, this feature is taught by Yasui (sec. II; “we propose a new feature learning method, Trimodal Deep Autoenocoder, which combines audio features, color features and depth features to extract new comprehensive features. …”, sec. III; “To extract a mouth Region of Interest (ROI), we used Kinect for windows SDK 2.0, which is a free software development tool provided by Microsoft. It can track a lot of facial landmarks, and we use the points corresponding to the left corner of the mouth, the right corner of the mouth, the top of the upper lip and the bottom of the lower lip…, sec. IV A.)
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Yasui with the method of Cao in view of Chaudhuri in arriving at to “perform sub-steps c) to f) and step I) by a neural network” because such combination would have resulted in improving the performance of multimodal speech recognition as well as consonant/syllable recognition (Yasui, sec. II; sec. III)
         Per Claim 9, Cao in view of Chaudhuri discloses system for voice commands recognition according to claim 8, 
                 Cao in view of Chaudhuri does not explicitly disclose wherein sub-steps c) to f) and step I) are performed by a neural network
              However, this feature is taught by Yasui (sec. II; “we propose a new feature learning method, Trimodal Deep Autoenocoder, which combines audio features, color features and depth features to extract new comprehensive features. …”, sec. III; “To extract a mouth Region of Interest (ROI), we used Kinect for windows SDK 2.0, which is a free software development tool provided by Microsoft. It can track a lot of facial landmarks, and we use the points corresponding to the left corner of the mouth, the right corner of the mouth, the top of the upper lip and the bottom of the lower lip…, sec. IV A.)
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Yasui with the system of Cao in view of Chaudhuri in arriving at to “wherein sub-steps c) to f) and step I) are performed by a neural network” because such combination would have resulted in improving the performance of multimodal speech recognition as well as consonant/syllable recognition (Yasui, sec. II; sec. III)

3.      Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Chaudhuri as applied to claims 1 and 8 above, and further in view of view of Covell et al US 6,400,828 B2 (“Covell”)
            Per Claim 4, Cao in view of Chaudhuri discloses a method for voice commands recognition according to claim 1, 
                 Cao discloses wherein in step a) an audio/video recording is obtained (fig. 5, elements 504, 506; para. [0045]; para. [0058]; para. [0061]) and sub-steps c) to f) are performed for each of the audio/video recording (para. [0020]; para. [0057]-[0061]),
                Cao in view of Chaudhuri does not explicitly disclose wherein in step a) a plurality of audio/video recordings are obtained and sub-steps c) to f) are performed for each of the audio/video recordings
               However, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement the use of additional audio/video recordings as well as additionally performing the sub-steps c) to f) for the additional audio/video recordings by making the initial steps continuous or achieved in a duplicative manner as a matter of design choice (see MPEP 2144.04)
                Cao in view of Chaudhuri does not explicitly disclose step g) storing the lip coordinates having the most datapoints in the first matrix.
               However, this feature is taught by Covell (col. 5, ln 34-41; col. 7, ln 55 – col. 8, ln 14; “Once the differentiated points are clustered, the feature location can be defined as a function of the locations of the clustered distinctive image locations. Any one of the mean location, median location (median x and median y) or modal location (the (x,y) bin with the most points, for some bin width) can be used as the function”, col. 11, ln 30-43)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Covell with the method of Cao in view of Chaudhuri in arriving at “step g) storing the lip coordinates having the most datapoints in the first matrix”, because such combination would have resulted in determining correspondence between images (Covell, col. 16, ln 61 – col. 17, ln 6).
       Per Claim 11, Cao in view of Chaudhuri discloses system for voice commands recognition according to claim 8, 
                Cao discloses wherein the system includes a camera and wherein in step a) an audio/video recording is obtained from the video camera (fig. 5, elements 504, 506; para. [0045]; para. [0058]; para. [0061]) and sub-steps c) to f) are performed for the audio/video recording (para. [0020]; para. [0057]-[0061]),
              Cao in view of Chaudhuri does not explicitly disclose wherein the system includes a plurality of video cameras or wherein in step a) an audio/video recording is obtained from each of the plurality of video cameras or sub-steps c) to f) are performed for each of the audio/video recordings
              However, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement the use of additional audio/video recordings and additional cameras as well as additionally performing the sub-steps c) to f) for the additional audio/video recordings by making the initial steps continuous or achieved by duplicating the steps/parts as a matter of design choice (see MPEP 2144.04)
             Cao in view of Chaudhuri does not explicitly disclose step g) storing the lip coordinates having the most datapoints in the first matrix
              However, this feature is taught by Covell (col. 5, ln 34-41; col. 7, ln 55 – col. 8, ln 14; “Once the differentiated points are clustered, the feature location can be defined as a function of the locations of the clustered distinctive image locations. Any one of the mean location, median location (median x and median y) or modal location (the (x,y) bin with the most points, for some bin width) can be used as the function”, col. 11, ln 30-43)
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Covell with the system of Cao in view of Chaudhuri in arriving at “step g) storing the lip coordinates having the most datapoints in the first matrix”, because such combination would have resulted in determining correspondence between images (Covell, col. 16, ln 61 – col. 17, ln 6).

4.      Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Chaudhuri as applied to claims 1 and 8 above, and further in view of view of Thein et al “Features Point Extraction Based on Lip Movement for Lip Reading System” (“Thein”)
           Per Claim 5, Cao in view of Chaudhuri discloses a method for voice commands recognition according to claim 1, 
              Cao in view of Chaudhuri does not explicitly disclose wherein sub-step f) further includes applying a bilateral filter to the isolated mouth movements of the mouth area before extracting lip coordinates from the mouth movements
            However, this feature is suggested by Thein (fig. 1; “In the proposed system, template matching technique is used to detect lip region, Region of Interest (ROI) on face area. After detecting the region of the lip, we normalized the video frames and then 5 × 5 medium filtering method is used to reduce the noise effect and unwanted information in image around mouth region…”, sec. III A; fig. 3, pre-processing using medium filtering method as suggesting bilateral filtering)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement the use of a bilateral filter by substituting the 5 × 5 medium filter utilized in Thein in arriving at “wherein sub-step f) further includes applying a bilateral filter to the isolated mouth movements of the mouth area before extracting lip coordinates from the mouth movements”, because such implementation would have resulted in reducing noise effect and unwanted information in the image around the mouth region (Thein sec. III A) among the filtering methods available in image processing, as well as a matter of design choice (see MPEP 2144.04) 
         Per Claim 13, Cao in view of Chaudhuri discloses system for voice commands recognition according to claim 8,          
              Cao in view of Chaudhuri does not explicitly disclose wherein sub-step f) further includes applying a bilateral filter to the isolated mouth movements of the mouth area before extracting lip coordinates from the mouth movements
            However, this feature is suggested by Thein (fig. 1; “In the proposed system, template matching technique is used to detect lip region, Region of Interest (ROI) on face area. After detecting the region of the lip, we normalized the video frames and then 5 × 5 medium filtering method is used to reduce the noise effect and unwanted information in image around mouth region…”, sec. III A; fig. 3, pre-processing using medium filtering method as suggesting bilateral filtering)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement the use of a bilateral filter by substituting the 5 × 5 medium filter utilized in Thein in arriving at “wherein sub-step f) further includes applying a bilateral filter to the isolated mouth movements of the mouth area before extracting lip coordinates from the mouth movements”, because such implementation would have resulted in reducing noise effect and unwanted information in the image around the mouth region (Thein sec. III A) among the filtering methods available in image processing, as well as a matter of design choice (see MPEP 2144.04) 

5.      Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Chaudhuri as applied to claims 1 and 8 above, and further in view of view of Muda et al “Voice Recognition Algorithms using Mel Frequency Cepstral Coefficient (MFCC) and Dynamic Time Warping (DTW) Techniques” (“Muda”)
           Per Claim 7, Cao in view of Chaudhuri discloses a method for voice commands recognition according to claim 1, 
               Cao in view of Chaudhuri does not explicitly disclose wherein in sub-step i) the extracted mel-frequency cepstral coefficients include: a sampling frequency of the audio portion, a length each frame in seconds of the audio portion, a step between successive frames in seconds, a number of Fast Fourier Transform points, a lowest band edge of mel filters in Hz, a highest band edge of mel filters in Hz or a number of cepstral coefficients
              However, these features are taught by Muda:
              wherein in sub-step i) the extracted mel-frequency cepstral coefficients include: a sampling frequency of the audio portion (Table 1); 
              a length each frame in seconds of the audio portion (pg. 139, sec. 2.2);
              a step between successive frames in seconds (pg. 139, sec. 2.2); 
             a number of Fast Fourier Transform points (pg. 139, sec. 2.2);  
             a lowest band edge of mel filters in Hz (pg. 139, sec. 2.2); 
             a highest band edge of mel filters in Hz (pg. 139, sec. 2.2);
and 
              a number of cepstral coefficients (pg. 139-140, sec. 2.2)
             At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Muda with the method of Cao in view of Chaudhuri does  in arriving at “wherein in sub-step i) the extracted mel-frequency cepstral coefficients include: a sampling frequency of the audio portion, a length each frame in seconds of the audio portion, a step between successive frames in seconds, a number of Fast Fourier Transform points, a lowest band edge of mel filters in Hz, a highest band edge of mel filters in Hz or a number of cepstral coefficients”, because such combination would have resulted in providing the best parametric representation of the received audio/acoustic signal (Muda, sec. 2.2)
            Per Claim 15, Cao in view of Chaudhuri discloses a system for voice commands recognition according to claim 8, 
                 Cao in view of Chaudhuri does not explicitly disclose wherein in sub-step i) the extracted mel-frequency cepstral coefficients include: a sampling frequency of the audio portion; a length each frame in seconds of the audio portion; a step between successive frames in seconds; a number of Fast Fourier Transform points; a lowest band edge of mel filters in Hz; a highest band edge of mel filters in Hz; and a number of cepstral coefficients.
              However, these features are taught by Muda:
              wherein in sub-step i) the extracted mel-frequency cepstral coefficients include: a sampling frequency of the audio portion (Table 1); 
              a length each frame in seconds of the audio portion (pg. 139, sec. 2.2);
              a step between successive frames in seconds (pg. 139, sec. 2.2); 
             a number of Fast Fourier Transform points (pg. 139, sec. 2.2);  
             a lowest band edge of mel filters in Hz (pg. 139, sec. 2.2);
             a highest band edge of mel filters in Hz (pg. 139, sec. 2.2);
and 
              a number of cepstral coefficients (pg. 139-140, sec. 2.2)
             it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Muda with the system of Cao in view of Chaudhuri does  in arriving at “wherein in sub-step i) the extracted mel-frequency cepstral coefficients include: a sampling frequency of the audio portion, a length each frame in seconds of the audio portion, a step between successive frames in seconds, a number of Fast Fourier Transform points, a lowest band edge of mel filters in Hz, a highest band edge of mel filters in Hz or a number of cepstral coefficients”, because such combination would have resulted in providing the best parametric representation of the received audio/acoustic signal (Muda, sec. 2.2).

6.      Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Chaudhuri as applied to claims 1 and 8 above, and further in view of view of 
Al Jazaery et al US PGPUB 2020/0110928 A1 (“Al Jazaery”)
          Per Claim 12, Cao in view of Chaudhuri discloses a system for voice commands recognition according to claim 8, 
                Cao discloses a proximity sensor (para. [0084])
              Cao in view of Chaudhuri does not explicitly disclose and wherein step a) is initiated once the presence of the user is detected by the proximity sensor
               However, this feature is taught by Al Jazaery (para. [0043]; “the appliance control unit 107 further includes presence detection unit 113 for controlling the one or more motion detectors 101 and the one or more cameras 102 to detect presence of a user in the vicinity of the appliance 124 and capturing images of the user upon detection presence of the user satisfying preset criteria…”, para. [0049]; para. [0051]; para. [0076])
             it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Al Jazaery with the system of Cao in view of Chaudhuri in arriving at “wherein step a) is initiated once the presence of the user is detected by the proximity sensor”, because such combination would have resulted in enabling gesture processing (Al Jazaery, para. [0057]).    
        
          Allowable Subject Matter
Claims 3, 6, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See:
  Tomasi (PTO 892 form) describing the different edge preserving/noise reducing filtering methods including bilateral and median filtering.
 Krupka (PTO 892 form) describing obtaining a plurality of audio/video recordings from a plurality of video cameras
Wang (PTO 892 form) describing the use of the Microsoft Kinect device to obtain 3D lip features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658